Name: 2014/680/EU, Euratom: Decision of the Representatives of the Governments of the Member States of 24 September 2014 appointing Judges to the Court of Justice
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  organisation of the legal system
 Date Published: 2014-09-30

 30.9.2014 EN Official Journal of the European Union L 284/45 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 24 September 2014 appointing Judges to the Court of Justice (2014/680/EU, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 253 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) The terms of office of 14 Judges and four Advocates-General at the Court of Justice are due to expire on 6 October 2015. New appointments should therefore be made for the period from 7 October 2015 to 6 October 2021. (2) It has been proposed that the terms of office of Mr Koen LENAERTS and Ms Rosario SILVA DE LAPUERTA as Judges of the General Court should be renewed. (3) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Mr Koen LENAERTS and Ms Rosario SILVA DE LAPUERTA to perform the duties of Judges of the Court of Justice, HAVE ADOPTED THIS DECISION: Article 1 The following are hereby appointed Judges to the Court of Justice for the period from 7 October 2015 to 6 October 2021:  Mr Koen LENAERTS,  Ms Rosario SILVA DE LAPUERTA. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 24 September 2014. The President S. SANNINO